          Case 1:19-cv-05523-SDG Document 58 Filed 11/19/20 Page 1 of 7




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

   BERKELEY VENTURES II, LLC,

        Plaintiff,

   v.                                               Case No.: 1:19-CV-05523-ODE

   SIONIC MOBILE CORPORATION
   and RONALD D. HERMAN

        Defendants.


   PLAINTIFF’S RESPONSE AND BRIEF IN OPPOSITION TO SIONIC
       MOBILE CORPORATION’S MOTION FOR SANCTIONS

        COMES NOW, Berkeley Ventures II, LLC (“Berkeley”), Plaintiff herein and

respectfully submits Plaintiff’s Response and Brief in Opposition to Sionic Mobile

Corporation’s Motion for Sanctions and shows this Court as follows:

                                INTRODUCTION

        Defendant Sionic Mobile Corporation (“Sionic”) moves to sanction Plaintiff’s

counsel for alleged communications with non-party Patrick Gahan (“Gahan”) after

Sionic’s counsel expressly communicated that he and his firm did not represent Mr.

Gahan. Sionic contends that Plaintiff’s counsel, Bryan Busch (“Busch”), violated

Ga. St. Bar R. 4.2. However, Rule 4.2 prohibits communications from a lawyer to a


                                          1
        Case 1:19-cv-05523-SDG Document 58 Filed 11/19/20 Page 2 of 7




represented party without the consent of the party’s lawyer. Here, Sionic’s counsel

communicated to Mr. Busch that he and his firm did not represent Mr. Gahan.

Additionally, prior to starting a conversation with Mr. Gahan, Mr. Busch identified

himself as counsel for Berkeley in the Berkeley v. Sionic matter, asked Mr. Gahan if

he was represented by counsel, asked if Mr. Gahan would like to include his attorney

on the call or would like to terminate the call. See Affidavit of Bryan E. Busch, Esq.

(“Busch. Aff.”) attached hereto as Exhibit “1” at ¶¶ 5-8. Mr. Gahan assented to the

call, and never disclosed that he was represented by any attorney, much less Sionic’s

counsel. Id. These events do not rise to an intentional or bad faith communication

with a person represented by counsel so as to justify sanctions or disqualification of

Mr. Busch or his firm.

                                   ARGUMENT

      There is not merit to Defendant’s contention that Mr. Busch intentionally and

in bad faith contacted a represented party. Ga. St. Bar R. 4.2 provides that a “lawyer

who is representing a client in a matter shall not communicate about the subject of

the representation with a person the lawyer knows to be presented by another lawyer

in the matter, unless the lawyer has the consent of the other lawyer or is authorized

to do so by law or court order.” Where the party is an organization, Rule 4.2(4A)

prohibits communications “with an agent or employee of the organization who

                                          2
        Case 1:19-cv-05523-SDG Document 58 Filed 11/19/20 Page 3 of 7




supervises, directs or regularly consults with the organization’s lawyer concerning

the matter or has authority to obligate the organization with respect to the matter…”

      Following Sionic’s first Motion to Disqualify (Doc. 9), Sionic’s counsel

expressly communicated to Mr. Busch that he and his firm did not represent Mr.

Gahan. Busch Aff. at ¶¶ 3-4, Ex. 1. Despite this acknowledgement, Sionic now

contends that Mr. Gahan is represented by its counsel in a renewed effort to

disqualify Plaintiff’s counsel from this case. Nonetheless, in addition to confirming

that Mr. Gahan was not represented by Sionic’s counsel, prior to starting a

conversation with Mr. Gahan, Mr. Busch identified himself as counsel for Berkeley

in the Berkeley v. Sionic matter, asked Mr. Gahan if he was represented by counsel,

asked if Mr. Gahan would like to include his attorney on the call or would like to

terminate the call. Id. at ¶¶ 5-8. Mr. Gahan assented to the call, and never disclosed

that he was represented by any attorney, much less Sionic’s counsel. Id.

      The case law relied on by Sionic do not present the same factual scenario that

would support a finding of intentional communications with a represented party in

the instant case. Sionic relies on cases where an attorney contacted represented

parties despite direct knowledge that they were represented or even after court

instruction to cease communications. In the Matter of Maxwell an attorney of the

employer in a sexual harassment complaint interviewed the complainants despite

                                          3
        Case 1:19-cv-05523-SDG Document 58 Filed 11/19/20 Page 4 of 7




direct knowledge that they had retained legal counsel. 627 S.E. 2d 16, 17 (Ga. 2006).

Harris v. Lockheed Martin Corp. did not address a request for sanctions for an

alleged violation of R. 4.2. 2013 U.S. Dist. LEXIS 203082 (N.D. Ga. Feb. 4, 2013).

Instead, the parties in Harris sought Court guidance regarding discovery procedures

where a lawyer attempted to prevent discovery by offering to represent free of charge

former employees of a corporate client and also wanted to conduct an ex-parte

discovery interview of current employees already individually represented by

counsel. 2013 U.S. Dist. LEXIS 203082, *17-18 (N.D. Ga. Feb. 4, 2013). There, the

court denied the request to conduct ex parte interviews of the represented employees

and instructed counsel that when seeking to contact former employees not

represented by counsel, that he must clearly ascertain whether they are represented

by counsel, fully identify himself, and get consent from the person to continue the

conversation. Id. at * 19. Similarly, in Horton v. Maersk Line, Ltd., the Court

addressed a request for protective order following a series of contentious and

threatening behavior towards deposition witnesses. 2013 U.S. Dist. Lexis 128400,

*4-12, (S.D. Ga. Sept. 9, 2013).

       The facts before this Court are nowhere near the improper conduct asserted

by Sionic. Sionic’s counsel expressly acknowledged to Mr. Busch that he and his

firm did not represent Mr. Gahan. Prior to speaking with Mr. Gahan, Mr. Busch

                                          4
           Case 1:19-cv-05523-SDG Document 58 Filed 11/19/20 Page 5 of 7




identified himself and his client, confirmed that Mr. Gahan was not represented by

counsel, inquired as to whether Mr. Gahan wanted to include counsel in the

conversation, and obtained Mr. Gahan’s explicit consent to the conversation. Busch

Aff. at ¶ 7. Sionic cannot retroactively convert this into an improper communication

by now asserting that Mr. Gahan is represented.

                                  CONCLUSION

      Sionic’s continued attempts to prevent the litigation of the merits of this case

should not be permitted to continue. Here, following this Court’s denial of Sionic’s

motion to dismiss and motion to disqualify Plaintiff’s counsel, Sionic has filed: (1)

a Motion for Reconsideration or, in the alternative, Motion to Amend Order to

Include Certification of Interlocutory Appeal (Doc. 40); (2) Motion to Stay

Proceedings (Doc. 42); (3) Motion for Sanctions (Doc. 50); (4) Motion for

Disqualify (Doc. 51); and (5) Emergency Motion to Stay (Doc. 52). Defendant

should not be permitted to succeed in its continued efforts to delay resolution of this

case by retroactively creating an attorney client relationship where non previously

existed.




                                           5
       Case 1:19-cv-05523-SDG Document 58 Filed 11/19/20 Page 6 of 7




Submitted this 19th day of November 2020.

                                      By: Bryan E. Busch
                                      Bryan E. Busch, Esq.
                                      Ga Bar No. 006055
                                      bb@bsms.law
                                      Laura Mirmelli, Esq.
                                     Ga Bar No. 678008
                                     lm@bsms.law
                                     BUSCH SLIPAKOFF MILLS &
                                     SLOMKA, PLLC
                                     6400 Powers Ferry Road, N.W., Suite 391
                                     Atlanta, Georgia 30339
                                     Tel: (404) 800-4062


       CERTIFICATE OF COMPLIANCE WITH L.R. 7.1, N.D. GA.

      The undersigned hereby certifies that this pleading was prepared using one of

the font and point selections approved by this Court in L.R. 5.1C, N.D. Ga.

Specifically, Times New Roman font in 14 point.


                                      By: /s/ Bryan E. Busch
                                      Bryan E. Busch, Esq.
                                      Georgia Bar No. 006055




                                        6
        Case 1:19-cv-05523-SDG Document 58 Filed 11/19/20 Page 7 of 7




                             CERTIFICATE OF SERVICE

      I hereby certify that I have this day electronically filed the foregoing with the

Clerk of Court using the CM/ECF filing system, which will send email notification

of such filing to counsel.

      This 19th day of November, 2020.



                                       By: /s/ Bryan E. Busch
                                       Bryan E. Busch, Esq.
                                       Georgia Bar No. 006055




                                          7
